DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant application 16/047,600 is continuation of 12/946,530 and claims a priority date of 11/13/2009 via provisional application number 61/261,274.
The Pre-Grant publication 20180342179 published on 11/29/2018.
Claims 22, 23,24 are newly added.
Claims 1-9, 11-19 and 21-24 pending in this application 16/047,600.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  4/6/2022 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-19, 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of a system with computational apparatus (1-11) and a method (12-21). Thus falls within one of the four statutory categories (Step 1: YES).
The limitation of claims 1, 12 performing chest compression, communication, measurement, control of operation, sending and receiving of related information, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of human organization related to managing of personal behavior or interactions. Determinations of rate of performance and its simple analysis to compare with proficiency standards are limitation that be done in the mind since part of observation and evaluation methods. The recitation of generic computer components like known processors, display monitor output, accelerometer outputs to computer inputs, communication ports and use of an instructional storage to process a command does not preclude the steps from practically being grouped into abstract idea.(Step 2A Prong1: Yes). 
The claims recite additional elements, including a accelerometer configuration for rate and position measurement and recording and displaying of outputs are not significant more of an activity to make the claims patent eligible. Further they do not result in an improvements to the functioning of a computer, or to any other technology or technical field. The step of inputting CPR measurements and finding the readiness for certification does not require anything more than displaying and generating of a contemporaneous information related to this processed data, or alternatively just sending to a user interface an output known in art at a high level of generality. Thus not practically applying the abstract idea. The claims do not include limitations that integrate the judicial exception in a practical application. (Step 2A, prong 2: No).
The independent claims do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations of “a computer system with interface display”, “a processor”, “a memory”, "network remote storage", "databases of digital content with predetermined string from accelerometer arrangements”, are merely use of generic computer hardware in  a simple manner with no additional elements here in the claim recitation that improves the functioning of a computer itself.  Paragraphs 0004, 0008, identified a use of dual camera with audio and video input  for user registration and evaluation with animated character while use of accelerometers for Chest compression and various other measurement from motion device  operations described in specification (paragraphs 0024-0027, 0041-0043, 0046) are all generally known in the art. Figure 1 do not show any special equipment or a software that would therefore contribute to a significantly more category so as to overcome the abstract idea rejection (Step 2B: No).
The dependent claims 2-11, 13-21 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance, 
Claims 2, 3, 7-11, 13, 14, 17-23 highlights display configurations, quiz presentation, test conditions, type of computer devices, personal digital assistant equipment, training pads and application programming. These merely illustrates an involvement of activities generally categorized as insignificant extra pre and post solution activity as that relates to an abstract idea of monitoring, collection, comparison, rule applications, filtering, outputting etc. (Step 2A: YES) The recitations are not improving the functioning of a computer itself that qualify this to be as significantly more (Step 2A: YES). They are based on generic computer processing of comparison, calculations and aggregation of components and peripherals information’s such as from input devices, output interface and interactive network elements with use of well-known sensors as described above.  (Step 2B: No).   
Claims 4-6, 15, 16, 24 illustrates the issuing of certification with interaction and display obtained, about proficiency standards and social medial etc. They again activities generally categorized as insignificant extra-solution relating to an abstract idea of rule applications, outputting etc. (Step 2A: YES). The recitations are not improving the functioning of a computer itself that qualify this to be as significantly more (Step 2A: YES). They are based on generic computer processing of comparison, calculations and aggregation of information from components and peripherals such as from input devices, output interface and interactive network elements with use of well-known sensors as described above.  (Step 2B: No).   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 4, 7, 8, 11-14, 17, 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 9028259 B2 to Centen et al.( Centen) in view of US Patent Application Publication Number US 20180174489 A1 to Dellimore et al. (Dellimore).

Claim 1, Centen teaches  a system for improving performance of chest compressions (Fig.1; col.2 lines 20-23  data and trainees comparative data identifying each first particular patient from plurality of other patients  as being more proficient Fig.13 element 110 detected chest compression rate during CPR test taker), the system comprising:
a housing configured to be held by a user when the user is performing chest compressions (col.19 lines 46-50 container housing; col.20:lines 29-42 CPR assist device may be provided as part of a system, which includes the CPR assist device and a base unit with mobile in fixed container. This could be configured to be held by the user; col.10 lines 40-60; This communication interface is a movable device provided inside of the base housing with possible accelerometer provided inside the housing measure a vertical displacement of hands, rate and depth of chest compressions. A processor could also be provided inside the housing and configured to control operations of the at least one mobile computing device)
at least one mobile computing device including a communication interface 5having a transceiver (col.19 lines 52-55 transmission/reception module and interface that coordinates this communication;col.20 line 29 mobile device) , an accelerometer configured to measure a vertical displacement of hands of a user to determine information relating to rate and depth of chest compressions (Fig.13 element 110 compression rate and depth of chest measured) , and a processor configured to control operations of the at least one mobile computing device ( col.2 lines 42-44 computer controlled motor); and 
a remote server  system in direct communication with at least one mobile 10computing device (col. 7 lines 50 -55; col. 20 line 29-34  data is transmitted via a wired connection or wirelessly communicated to other server or mobile  devices that are separated from a fixed unit and hence are designated to be remote servers). and 
configured to send information to and receive information from the at least one mobile computing device (col.20 line 29 mobile device) , 
wherein the system is configured to:
associate, by the processor of the at least one mobile computing device, the information relating to the rate (col. 17 lines 41-43 compression information for tactile response by processor) and depth of the chest compressions with the 15user of the at least one mobile computing device (col. 14 lines 12-14 depth measurement); 
send, by the communication interface of the at least one mobile computing device, the information relating to rate and depth of the chest compressions associated with the user of the mobile computing device to the computer device (col.6 lines 63-65 send processed data via devices including mobile); 
analyze, by the computer device, the information relating to rate 20and depth of the chest compressions associated with the user of the at least one mobile computing device to determine a proficiency level of the user (col.21 lines 6-10 analyze to determine proficiency level); 
compare, by the computer device, the proficiency level of the user to a proficiency standard required to be certified in life saving activities (col.21 lines 21-23 standardized proficiency level measurement; col.23 20-22 performance ability based on comparison of standards) ; and 
provide, by the computer device, an indication of whether the user 25of the mobile computing device is ready for certification if the proficiency level of the user meets the proficiency standard (col.21 lines10-16 medical personnel access over communication network for certification of proficiency level).
 Centen does not identify a plurality of mobile computing devices,  each 
respective  mobile computing device of the plurality of mobile computing devices 
Dellimore, however, teaches a categorical mobile computing device for each chest compression a plurality of mobile computing  devices, 
 each  respective mobile  computing device of the plurality of
 mobile computing devices comprising (Fig. 3 element 200, ¶0065, 0073 it is not necessary for the further sensor 300 to be worn by the rescuer 20. FIG. 3 schematically depicts an alternative embodiment of the further sensor 300, wherein the further sensor 300 is placed in between the hands of each rescuer 20 and the chest of the victim 10, such that chest compressions are applied to the victim 10 through the further sensor 300. Further sensor 300 may be integrated in a smart device).  The art is analogous because of reasonably pertinent to the problem faced by inventor for reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate each mobile computing device, as taught by Dellimore , into the system of Centen, in order to provide quick control on parameters by smart phone, which may be provided by the rescuer or a bystander so to efficiently contribute towards an overall goal.
Centen combination do not explicitly provide, by the server system, an indication of whether the each respective user of the each respective mobile computing device is ready for certification,  It however is found that Centen illustrates an access by medial personnel online to assess the user performance (col.21 lines 13-16 certification possibilities by reviewing experts). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate each mobile computing device to connect data online with Centen’s system wherein 
providing the indication comprises automatically sending an electronic certificate to a first mobile computing device of the plurality of mobile computing devices associated with a first user in response to the proficiency level of the first user meeting the proficiency standard so that electronic certification could be achieved with convenience. 


Claims 2 and 3 Centen teaches the system of claim 1, wherein the at least one mobile computing device further includes a display configured provide a representation of the information relating to rate and depth of chest compression (col.7 lines 46-51 display providing feedback information), wherein the display is further configured to provide instructions regarding exercises to be completed by the user (col.7 lines 2-5 option to display and read CPR instructions).

Claim 4. Centen teaches the system of claim 1, further comprising issuing of the certification to the user, a third party organization, or a third party provider by the computer device (col.21 lines 12-15 Medical personnel or third party certifications).
Claim 7 and 8 Centen  teaches the system of claim 1, wherein the information relating to rate and depth of chest compressions is obtained by mobile device under controlled conditions (col.15 lines 39-45 microcontroller controlled conditions), wherein the controlled test conditions comprise having the user perform cardiopulmonary resuscitation (CPR) on a standard foam training pad or training dummy (col.20 lines 48-51 training dummy) while the accelerometer of the at least one mobile computing device measures motion (col.10 lines 40-41 accelerometers for motion) .

Claim 11  Centen teaches the system of claim 1, wherein the at least one mobile computing device comprises at least one of a personal digital assistant, a cellular telephone, and a smartphone (col.20 lines 28-36 mobile phones).

Claim 12, Centen teaches a method for certifying a user in life saving activities (Fig.1; col.2 lines 20-23  data and trainees comparative data identifying each first particular patient from plurality of other patients as being more proficient Fig.13 element 110 detected chest compression rate during CPR test taker; col. 21 lines 16 certification), the method comprising:
Obtaining, with an accelerometer, at least one mobile computing device held by the user for performing chest compressions including a communication interface 5having a transceiver (col.19 lines 52-55 transmission/reception module and interface that coordinates this communication;col.20 line 29 mobile device) , an accelerometer configured to measure a vertical displacement of hands of a user to determine information relating to rate and depth of chest compressions of the user (Fig.13 element 110 compression rate and depth of chest measured) , and a processor configured to control operations of the at least one mobile computing device ( col.2 lines 42-44 computer controlled motor); and 
Associating by processor communicatively connected to the at least one mobile 10computing device and configured to send information to and receive information from the at least one mobile computing device to determine information relating to rate and depth of chest compressions (col.20 line 29 mobile device), 
Transmitting, by the communication interface of the at least one mobile computing device, the information relating to rate and depth of the chest compressions associated with the user of the mobile computing device to the computer device (col.6 lines 63-65 send processed data via devices including mobile)
a remote server  system in direct communication with at least one mobile 10computing device (col. 7 lines 50 -55; col. 20 line 29-34  transmission of data may be via wired transmission or wirelessly using a transmission module in the device communicating at least with a separate servers designated to be remote server)
analyzing, by the computer device, the information relating to rate 20and depth of the chest compressions associated with the user of the at least one mobile computing device to determine a proficiency level of the user (col.21 lines 6-10 proficiency level determination)
comparing by the computer device, the proficiency level of the user to a proficiency standard required to be certified in life saving activities (col.21 lines 21-23 standardized proficiency level measurement; col.23 20-22 performance ability based on comparison of standards) ; and 
issuing, by the computer device, 25certification to the user meeting the proficiency standard (col.21 lines10-16 medical personnel access over communication network for certification of proficiency level).
Centen does not identify any explicit respective mobile computing device to improve the performance of chest compression as a measurement of a vertical displacement of the hands of respective user. 
Dellimore, however, teaches a categorical each mobile computing device for chest compression  measuring vertical displacement of hands of respective user (Fig. 3 element 200, ¶0065 It is not necessary for the further sensor 300 to be worn by the rescuer 20. FIG. 3 schematically depicts an alternative embodiment of the further sensor 300, wherein the further sensor 300 is placed in between the hands of the rescuer 20 and the chest of the victim 10, such that chest compressions are applied to the victim 10 through the further sensor 300. Further sensor 300 may be integrated in a smart device; Para 0063 vertical displacement normal to the chest of the patient).  The art is analogous because of reasonably pertinent to the problem faced by inventor for reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate each respective mobile computing device, as taught by Dellimore , into the system of Centen, in order to provide quick control on parameters by smart phone, which may be provided by the rescuer or a bystander so to efficiently contribute towards an overall goal.

Claims 13 and 14 Centen teaches the method of claim 12, wherein the at least one mobile computing device further includes a display configured provide a representation of the information relating to rate and depth of chest compression (col.7 lines 46-51 display providing feedback information), wherein the display is further configured to provide instructions regarding exercises to be completed by the user (col.7 lines 2-5 option to display and read CPR instructions).

Claim 17 and 18 Centen  teaches the method of claim 12, wherein the information relating to rate and dept of chest compressions is obtained by mobile device under controlled conditions (col.15 lines 39-45 microcontroller controlled conditions), wherein the controlled test conditions comprise having the user perform cardiopulmonary resuscitation (CPR) on a standard foam training pad or training dummy (col.20 lines 48-51 training dummy) while the accelerometer of the at least one mobile computing device measures motion (col.10 lines 40-41 accelerometers for motion) .
Claim 21  Centen teaches the method of claim 12, wherein the at least one mobile computing device comprises at least one of a personal digital assistant, a cellular telephone, and a smartphone (col.20 lines 28-36 mobile phones).

Claim 22 Centen combination teaches the system of claim 1, without explicit determination of raw accelerometer data from the accelerometer is received via an application programming interface (API) and double integrated to measure the vertical displacement of the hands of the respective user of each respective mobile computing device.It is however understood by a implementation of a simple application programming interface (API) with proper introduction of mathematical algorithm double integration to measure the vertical displacement of the hands of the respective user of each respective mobile 
computing device could be achieved. 
It is therefore easily implemented into an accelerometer storage functions to determine information relating to rate and depth of chest compressions comprises generating a first list of numbers representing particular depths of chest compressions and a second list representing a time at which each compression began or ended, and wherein sending the information relating to rate and depth of the chest compressions comprises populating a data structure based on the first list and the second list and sending the data structure to the remote server system.
This would enhance the chest compression performance to include further reading of accelerometer output in CPR applications.

Claim 23. Centen combination though do not explicit about equipment tilt measurement. the system of claim 22, could easily configured to measure tilt, and wherein determining the information relating to rate and depth of chest compressions is further based on the tilt since this would simple be a re arrangement to read output in another convenient way. 

Claim 24 Centen combination teaches the system of claim 1 without indicating accessing a social networking server system. Since the prior art combination  apparatus or device are accessible over a network for retrieval of the computer readable program code, it may for instance access social networking server communicating to authorized  certification platform over Internet for each respective mobile users. Hence it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate each respective mobile computing device into the system of Centen combination , in order to provide a broader audience to CPR training sessions or a bystander so to efficiently contribute towards an overall goal. This would further publish public recognition of the certification for each respective user to a social networking web site.


Claims 5,6, 9, 15,16,19  are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Number US 9028259 B2 to Centen et al.( Centen) in view of US Patent Application Publication Number US 20180174489 A1 to Dellimore et al. (Dellimore) and further in view of Patent Application Publication Number US 20040157199 A1 to Eggert et al.( Eggert).

Claim 5 Centen teaches the system of claim 4, wherein the issuing of the certification to the user is display indicated to be over communication interface for electronic mobile device display.. A remote server  system in direct communication with at least one mobile 10computing device (col. 7 lines 50 -55; col. 20 line 29-34  transmission of data may be by wired transmission or wirelessly using a transmission module in the device is communicating at least for a designate remote server) Eggert, however, teaches the issuing of the certification by sending via computer device, an electronic certificate to the communication interface of the at least one mobile computing device; and displaying, by the display, the certificate to the user (Para 0008 software application for practicing CPR certification).Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have included  the feature of issuing of certification by sending via computer device, an electronic certificate to the communication interface of the at least one mobile computing device; and displaying, by the display, the certificate to the user as described by Eggert in the computer implemented CPR performance managing training of Centen so as to improve compliance and interest of various registered individual and groups determining improvement of trainees involved in the training session.

Claim 6. Centen teaches the system of claim 1, but proficiency standard required to be certified in life saving activities not been disclosed to be set by American Heart Association (AHA) guidelines. Eggert, however, teaches proficiency standard required to be certified in life saving activities is set by American Heart Association (AHA) guidelines (Para 0079 guidelines set forth by the American Heart Association with predetermined standards are selectable, and reflect medical protocols). Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have included the proficiency standard requirement certified in life saving activities set by American Heart Association (AHA) guidelines as described by Eggert in the computer implemented CPR performance for terms of rate and depth in a certain minimum amount of time in Centen’s system so that compliance to standards are maintained. 

 Claim 9. Centen teaches the system of claim 8, without having user answer quiz question displayed. Eggert, however, teaches controlled test conditions further comprise having the user answer quiz questions displayed on a display of the at least one mobile computing device (Para 0086 General Algorithm such as a quiz type could allow user to work through a cpr treatment scenario by answering questions as to a program-simulated patient's status) . Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have included a controlled test conditions for user answer quiz questions displayed on a display of the at least one mobile computing device as described by Eggert in the computer implemented CPR performance display of Centen’s system so that compliance to training be effective.

In re Claim 15 Centen teaches the method of claim 13, wherein the sending of the electronic certification to the user, a third party organization, or a third party provider has not been indicated to be over communication interface for electronic displays. Eggert, however, teaches electronic certification wherein the proficiency standard required to be certified in life saving activities is set by American Heart Association (AHA) guidelines in terms of rate and depth in a certain minimum amount of time (  ) . Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have included  the feature of issuing of certification by sending via computer device, an electronic certificate to the communication interface of the at least one mobile computing device; and displaying, by the display, the certificate to the user as described by Eggert in the computer implemented CPR performance managing training of Centen so as to improve compliance and interest of various registered individual and groups determining improvement of trainees involved in the training session.

Claim 16. Centen teaches the method of claim 12, but proficiency standard required to be certified in life saving activities not been disclosed to be set by American Heart Association (AHA) guidelines. Eggert, however, teaches proficiency standard required to be certified in life saving activities is set by American Heart Association (AHA) guidelines (Para 0079 guidelines set forth by the American Heart Association with predetermined standards are selectable, and reflect medical protocols). Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have included the proficiency standard requirement certified in life saving activities set by American Heart Association (AHA) guidelines as described by Eggert in the computer implemented CPR performance for terms of rate and depth in a certain minimum amount of time in Centen’s method so that compliance to standards are maintained. 
Claim 19. Centen teaches the method of claim 18, without having user answer quiz question displayed. Eggert, however, teaches controlled test conditions further comprise having the user answer quiz questions displayed on a display of the at least one mobile computing device (Para 0086 General Algorithm such as a quiz type could allow user to work through a cpr treatment scenario by answering questions as to a program-simulated patient's status) . Hence it would have been obvious to a person with ordinary skills in art, at the time of invention, to have included a controlled test conditions for user answer quiz questions displayed on a display of the at least one mobile computing device as described by Eggert in the computer implemented CPR performance display of Centen’s method so that compliance to training be effective.

Response to Arguments/Remarks
Applicant's arguments/amendments filed on 4/16/2022 have been considered but found to be not  persuasive to the overcome the rejections.
Applicant argument on pages 8-12 asserting that claim is not reciting limitations directed to abstract idea and subject matter not integrating into practical application, are respectfully traversed.  Examiner’s rejection statement under 35USC101 has already explained that claim limitations as a whole directs towards certain method of organizing human activities. Managing of activities like chest compression, measurement of vertical displacement, controlling operations of mobile devices, sending, and receiving of related information, under its broadest reasonable interpretation, are amounting towards grouping of personal behavior or interactions with generic equipment without involving any improvement to common computational functionalities. Determinations of rate of change of displacement and its simple analysis to compare with proficiency standards are some of the limitation that could be performed in the mind since that involves observation and evaluation methods. Even instant specification has indicated that CPR practices in art include sensors for measuring of depth and timing of chest compression.  The distribution system, arrangements of measuring equipment as required for CPR feedback are dependent on coordinating various activity and interactions between remote server, storage with digital and host of mobile devices. They are all previously known phenomenon in art without any specific machine development or improvement in technology.  Hence the claim as a whole is not integrating judicial exception into a practical application.
Applicant argument on pages 13-15 asserting that prior art not reciting limitations such as art Centen provides no teaching or suggestion of such a remote server system. Instead, Centen describes that the CPR assist device disclosed therein communicates with a base unit e.g. example FIG. 12 and column 19, line 47 to column 21, line 16 provides no teaching or suggestion that the CPR assist device communicates directly with a remote server system as required by independent claims | and 12. Examiner respectfully traverses and would like to add that the prior art Centen cites network communication and indicates existing of functional model may be locally or remotely/wirelessly hosted (col.15 lines 65-67). Mobile computing device communication and automatically certifying and send an electronic certificate to a qualified passing users after meeting proficiency standards is also known to person with ordinary skills in art. Hence patentability rejection is maintained.
As indicated Centen teaches the method for  computer device comprises at least one of a laptop computer, a desktop computer, a workstation, another mobile computing device, a personal digital assistant, a remote server, a local server, a blade server, and a mainframe (col. 17 lines 9-15 interacting computing device).
Regarding at least one non-wearable mobile computing device within a configuration of a housing is definitive. It has respectfully traverse since a person with ordinary skills in art could easily find a configuration where a user, as amended hereinabove, requires at least one non-wearable mobile computing device configured, when the user is performing chest compressions. Hence, a new ground of rejection provided as above in the rejection statements.
Applicant has previously maintained that the prior art combination is not teaching or suggesting of a mobile computing device that is configured to be held by a user when the user is performing chest compressions as required by independent claims 1 and 17. Examiner respectfully had traversed. Though the prior art Centen discloses a wearable cardiopulmonary resuscitation assist device or system including a wearable article, such as a glove (see FIGS. 3-9) or watch (see FIG. 10), to be worn by a cardiopulmonary resuscitation performer. The art Centen in col. col.19 lines 46-50  and col.20; lines 1-42 illustrates CPR assist device may be provided as part of a system, to  include CPR assist device and a base unit with possible remote location to operating mobile device in fixed housing location. This could be configured to be held by user but communicating with remote server for certification purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.Z/Examiner, Art Unit 3715    
October 27, 2022                                                                                                                                                                                                    
/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715